Title: To George Washington from William Irvine, 29 October 1782
From: Irvine, William
To: Washington, George


                  
                     Sir
                     Fort Pitt October 29th 1782
                  
                  I would have marched the 20th of September into the Indian Country with about eight hundred Militia and a small Detachment from this Post, had I not received letters on the eighteenth from the Secretary at War, and Council of Pennsylvania—the first informing that General Hazens Regiment was ordered up, and the latter promising Men and Money to carry the business with effect, as the Militia had Orders to March previous to this, I countermanded them and began to prepare for Acting on a larger scale, and directed the Militia to Assemble again at the time proposed to me for moving from this place—Viz. the 8th of October, from that date til the 23d I was in a state of the greatest suspence and uncertainty, as the Troops did not arrive nor any reason assigned why they did not—The letters it seems, for directing the Expedition to be laid aside were trusted to some persons traveling on their private business, and I should not have got them to this day, had I not sent Officers on the different roads, to gain intelligence of the March, & hasten Hazens Regiment, one of these picked up the letters—So much having been said and so may attempts made, I confess I should have been pleased, to put the matter to trial, as I believe we should have been able to chastize the Savages severely; no number of Indians whatever in my opinion can fight a thousand men under proper discipline, or regulation.
                  However presume it must be best laid aside, doubtless for good reasons—indeed I never could see any great advantages gained by excursions of this kind, at least they have not been lasting: nothing short of destroying the British Posts, from which they receive the means to carry on War, or establishing Posts in their Country will effectually answer the end  --I am very Anxious about General Clark, if my last messenger to him arrived safe he will have reason to think I am now in the Indian Country, and it was not possible for me to inform him of my Countermand in time, I have however used every precaution & Strategem in my power, to draw the attention of the Delaware & Wyindots this way, to prevent their aiding the Shawanese—Who he determined to Attack at the same time I did the others—I have some hope he will have the former alone to deal with, if he should proceed—I fear the Indians will not be restrained by the British, they have killed so late as the 6th instant in this neighbourhood, but this may have been done by some small party, who were out before Orders reached them.
                  If a peace with the British should not take place I am almost certain there will be no rest here while they possess Caneda; and I think they will attempt gaining possession as far as the Ohio agreeable to their Quebeck Bill, if we can not Wrest the lower part of Caneda from them it is probable they will send Troops up the lake next Spring in order to do this.
                  If they do they will meet little obstruction as far as the Aligany unless measures are adopted to counteract them: The most effectual way (in my opinion) in this quarter would be to for us to establish a Post on the Lake early in the Spring build two stout Raw Gallys, each with one hundred Men and to Mount two twelve pounders with other smaller Guns.  These from the  accounts I have, would be quite equal to destroy all their Fleet—This business must undoubtedly be managed with secrecy & dispatch and arrangements made for holding the Post otherwise it could not answer any other purpose than a temporary loss of their Vessels as they could soon rebuild them if we did not hold the Command, Almost all the necessary Irons & Anchors for Boat building are here ready made, but there is no heavier Artillery than six pounders, which are too small even for this Post—The Old Causway as tis called to Presk Isle is so much out of repair it would take immense labour and waste much time to make it passable, beside the navigation of the Aligany River and french Creek is at best uncertain, in summer not at all—Cayahoga River or Creek by all accounts would be a proper place for such a Post, from the mouth of Beaver Creek, and Fort McIntosh to the navigable part of this River is only about seventy miles through a tolerable Campaign Country—however I intend to have it explored soon by an intelligent Officer, who for fear of discovery or cause for any body taking umbrage, shall go equiped, and under the Idea of a Hunting Excursion—I shall not at present trouble your Excellency with any farther detail of this matter as it is probable your General arrangements may render such an undertaking unnecessary or that circumstances will not alow, however this may be I presume the suggestion that such a plan might be effected will not be disagreeable to you—The expence would be considerable but not more than must be spent in Acting on the defensive and making partial fruitless excursions it cannot however be performed atall unless a magazine of Salt provision is laid up here this Winter, which is very practicable, there is great quantys of Pork in the Country.
                  This Fort has been much repaired in the course of the summer, a new row of picketing is planted on every part of the Parapet where the Brick Revetment did not extend, and a row of Palisading nearly finished in the Ditch, so far also with sundry other small  improvements, but above all a compleat Magazine the whole Arched double with Stone, I think I may venture to assert it is a very elegant piece of Workmanship as well as a most usefull one, it has been executed under the direction of Major Craig—I have used the most rigid Oeconomy in every instance the whole expence is but a trifle, tho the Troops laboured hard, yet from the smallness of their number and unavoidable interruptions some necessary repairs remain yet unfinished, Some parts of the Ramparts & Parapets are much broke down, a new Main Gate and draw Bridge is wanted and some small out works necessary to be erected, which can not be effected this Winter, as it is now high time, to lay in fuel and make some small repairs on the Soldiers Barracks to make them habitable.
                  If I am to be continued in service and Command here, shall be much obliged to your Excellency for leave to Visit my family at Carlisle in the dead of Winter, when I suppose there can be no risque in my being absent from the Post—beside I shall there be directly on the line of communication to this place, and will not stay longer than you may Judge proper.
                  I should not trouble your Excellency with this request, was not the necessity for paying some attention to my private affairs very urgent, notwithstanding if it is in any measure incompatible with your views, or inconsistent with my duty, I will cheerfully submit to your Excellencys pleasure in the matter.  I have the honor to be with the highest Respect Sir Your Excellencys most Obedient and most Humble Servant
                  
                     Wm Irvine
                     
                  
               